1                                                        Honorable Judge Christopher M. Alston
                                                         Chapter 13
2                                                        Hearing Location: Port Orchard
                                                         Hearing Date: February 19, 2020
3                                                        Hearing Time: 1:00 p.m.
4

5

6                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF WASHINGTON
7
     In re:                                              CASE NO.: 19-14245-CMA
8
     Alvin Bradford White,                               CHAPTER 13
9

10
              Debtor.                                    OBJECTION TO CONFIRMATION
                                                         BY U.S. BANK TRUST, N.A., AS
11                                                       TRUSTEE FOR LSF9 MASTER
                                                         PARTICIPATION TRUST, BY CALIBER
12                                                       HOME LOANS, INC., AS ITS
                                                         ATTORNEY IN FACT
13
              U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, by Caliber Home
14
     Loans, Inc., as its attorney in fact (“Creditor”), objects to confirmation of the proposed chapter
15
     13 plan (The “Plan”) of Alvin Bradford White (“Debtor” herein). The basis for this objection is
16   that the Plan does not comply with the provisions of Title 11, chapter 13 of the United States
17   Bankruptcy Code and thus should not be confirmed by the Court.

18

19                                            I.    BACKGROUND

20            On or about November 16, 2005, Alvin B. White executed and delivered a note in favor
21   of CTX Mortgage Company, LLC in the original principal amount of $898,000.00. This Note

22   was secured by a Deed of Trust (“Deed”) encumbering real property commonly described as
     11171 SE Tola Road, Port Orchard, WA 98366 (“Property”). Creditor is the holder of the note
23
     or services the note for the holder.
24
              On November 21, 2019, Debtor filed for protection under Title 11, chapter 13 of the
25   United States Code under cause number 19-14245-CMA in the above listed court.
26   Objection to Confirmation - 1                                          McCarthy & Holthus, LLP
     MH# WA-19-159215                                                       108 1st Avenue South, Ste. 300
                                                                            Seattle, WA 98104
27                                                                          (206) 596-4856

28
       Case 19-14245-CMA             Doc 32    Filed 12/17/19   Ent. 12/17/19 16:09:05       Pg. 1 of 4
1             The outstanding balance due on the Note as of filing is approximately $1,596,789.71. As
     of the same date the loan is contractually due for the April 1, 2010 payment.
2
              The pre-petition arrears, including payments, late charges, escrow advances and accrued
3
     fees and costs are approximately $583,513.68 as will be detailed in Creditor’s filed proof of
4    claim. The monthly payment due as of December 1, 2019 is $4,919.54.
5

6                                     II.     ARGUMENT AND AUTHORITY

7
              Under 11 U.S.C. § 1325(a)(5) the Court shall confirm a plan only if as to each secured
8    claim the claim holder accepts the plan and the plan provides for distribution to that creditor in

9    an amount not less than the value of the allowed secured claim. It is unclear that the Debtor even
     recognizes the claim of Creditor in the proposed plan.
10
              Under 11 U.S.C. § 1325(a)(6) the Court shall confirm the plan only if the Debtor
11
     demonstrates an ability to make all payments under the plan and otherwise perform on the
12   provisions of the plan. Debtor’s plan is underfunded to make even some of the payments
13   scheduled.

14
              Under 11 U.S.C. § 1325 (a)(1) and 1322 (b)(2) a plan may not modify the rights of a
     holder of a claim secured only by an interest in real property that is the Debtor’s personal
15
     residence. In the case at bar, Debtor has proposed a plan that modifies Creditor’s right to regular
16
     monthly maintenance payments.
17            Under 11 U.S.C. § 1325 (a)(1) and 1322 (b)(5) a plan must provide for the cure of an

18   existing default within a reasonable time and require the maintenance of payments while the case
     is pending on a secured claim on which the last payment is due after the date on which the final
19
     payment under the plan is due. The proposed plan fails in both regards.
20

21                                            III.   CONCLUSION

22
              For the reasons listed above, the chapter 13 plan as proposed fails to comply with the
23   requirements of United States Code Title 11. Therefore, Creditor respectfully requests the Court
24   deny confirmation of the proposed Chapter 13 plan. If the court sustains this objection and
     denies confirmation, Creditor respectfully requests that the Court set a deadline by which an
25

26   Objection to Confirmation - 2                                           McCarthy & Holthus, LLP
     MH# WA-19-159215                                                        108 1st Avenue South, Ste. 300
                                                                             Seattle, WA 98104
27                                                                           (206) 596-4856

28
       Case 19-14245-CMA             Doc 32   Filed 12/17/19   Ent. 12/17/19 16:09:05         Pg. 2 of 4
1    amended plan is to be filed. Creditor further requests that if the Debtor does not file the
     Amended Plan by the date imposed by the Court, that the Trustee be permitted to submit an order
2
     dismissing the bankruptcy case for failure to comply with the order of the court.
3

4    Dated: December 17, 2019                    McCarthy & Holthus, LLP
5

6                                                /s/ Lance E. Olsen
                                                 Lance E. Olsen, Esq. WSBA# 25130
7                                                Michael S. Scott WSBA# 28501
                                                 Attorneys for Movant
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   Objection to Confirmation - 3                                           McCarthy & Holthus, LLP
     MH# WA-19-159215                                                        108 1st Avenue South, Ste. 300
                                                                             Seattle, WA 98104
27                                                                           (206) 596-4856

28
       Case 19-14245-CMA             Doc 32   Filed 12/17/19   Ent. 12/17/19 16:09:05         Pg. 3 of 4
1
                                            CERTIFICATE OF SERVICE
2
              On 12/17/2019, I served the foregoing OBJECTION TO CONFIRMATION on the following individuals
3    by electronic means through the Court’s ECF program:

4              TRUSTEE
               Jason Wilson-Aguilar
5              courtmail@seattlech13.com

6

7
              I declare under penalty of perjury under the laws of the United States of America that the foregoing
8    is true and correct.

9                                                                           /s/ Andrei Mihai
                                                                            Andrei Mihai
10
             On 12/17/2019, I served the foregoing OBJECTION TO CONFIRMATION on the following individuals
11   by depositing true copies thereof in the United States mail, enclosed in a sealed envelope, with postage paid,
     addressed as follows:
12
               DEBTOR
               Alvin Bradford White, PO Box 128, Southworth, WA 98386
13

14
              I declare under penalty of perjury under the laws of the United States of America that the foregoing
15   is true and correct.

16                                                                          /s/ Hue Banh
                                                                            Hue Banh
17

18

19

20

21

22

23

24

25

26   Certificate of Mailing- 4                                                       McCarthy & Holthus, LLP
     MH#WA-19-159215                                                                 108 1st Avenue South, Ste. 300
                                                                                     Seattle, WA 98104
27                                                                                   (206) 596-4856

28
       Case 19-14245-CMA            Doc 32      Filed 12/17/19       Ent. 12/17/19 16:09:05           Pg. 4 of 4
